PER CURIAM.
Upon consideration ex parte of suggestion for writ of prohibition filed in the above styled matter, and petitioner’s application for issuance of a rule nisi thereon, the court finds that the suggestion fails to make a prima facie case, whereupon, the application for rule nisi is denied and the suggestion for writ of prohibition is dismissed. See Rule 4.5(d) (2), F.A.R., 31 F.S.A.
This action is taken without prejudice to any authorized procedure for review of the order o.r orders complained of.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.